Per CURIAM.
This proceeding is similar in all respects to that in the case of Ponting v. Isaman, ante, p. 279 (decided by *291this court at the present term), 62 Pac. 680, and is in tbe same condition in all respects. What we said in the last-named case applies here, and is decisive of this appeal, for which reasons the judgment appealed from is reversed, and this proceeding remanded to the district court, with directions to proceed herein in the same manner in all respects as directed in the opinion in the ease of Ponting v. Isaman, supra. Costs of appeal awarded to appellant.